Citation Nr: 1210077	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in January 2011 and January 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA examinations and/or opinions with respect to the issue on appeal were obtained in April 2009 (with addendum in June 2009), in November 2009 (with an addendum in February 2011), and in January 2012.  The Board finds that the examination opinions are inadequate, and that another supplemental opinion by an audiologist other than S.B., is warranted.

In its January 2011and 2012 remands, the Board directed that the VA examiner consider the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993) that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The record reflects that the Veteran's hearing upon whispered voice testing on the first day of service was normal.  Upon  audiometric examination on August 21, 1962, six days after entrance to service, the Veteran's pure tone air thresholds, in decibels, and converted to the current standard, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
25
20

Thus, based on audiometric results, the Veteran's right ear hearing six days after entrance was not normal.

The record reflects that upon separation the Veteran's pure tone air thresholds, in decibels and converted to the current standard, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
20

Thus, based on audiometric results, the Veteran's right ear hearing at separation was not normal at the 3,000 Hz level.  

The Board acknowledges that prior examination reports noted that there was no threshold shift between the Veteran's entrance and separation examination.  Unfortunately, the examiner stated that the Veteran's hearing was normal upon entrance and separation.  The evidence of record reflects that the Veteran's hearing was normal on whispered voice testing on the first day of service, not normal upon audiometer testing six days after entrance, and not normal upon audiometer testing on separation at the 3,000 Hz level.  

The Board has consistently stated that a threshold above 20 decibels indicates abnormal hearing.  This is consistent with CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).   The Board acknowledges that VA regulations provide that a threshold of 25 and below is not a disability for VA purposes; however this does not mean that a threshold of 25 is normal.  The two different thresholds are not at odds with each other; merely because something is abnormal does not make it a disability (e.g. pain alone may be abnormal but it is not a disability for VA purposes.)  The audiologist for the January 2012 opinion noted that "VA rating standards consider threshold up to 35 DB to be normal hearing.  The Veteran falls within this normal range for both entrance and separation exams."  The Board finds that this to be an incorrect statement and reflects that the examiner is not willing to follow the Board's above noted remand directives.  The Board understands that an audiologist has more expertise and knowledge than a Board member with regard to hearing loss; nevertheless, the Board is bound to follow the law, which is also supported by the medical literature.  Where remand orders of the Board are not complied with, the Board errs as matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that another supplemental opinion, by an audiologist other than S.B., would be useful. 


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate clinician, other than S.B. (S.B. provided the January 2012 addendum opinion) to provide a supplemental medical opinion in this case.  The clinician should review the claims file, to include this remand.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current right ear hearing loss disability is causally related to active service, to include acoustic trauma in service, and his abnormal right ear hearing test results in service on separation examination in May 1966 at the 3,000 Hz level.  The clinician's opinion should also include consideration of the Veteran's whispered voice testing on the first day of service, the August 1962 audiology card results (six days after entrance into service) and the May 1966 separation examination results, as converted to ISO units.  The examiner should also consider the Court's holding that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).   

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

2.  If, and only if, the clinician determines that he or she cannot render an opinion without another VA examination; the Veteran should be afforded a VA examination to determine the extent and etiology of his current right ear hearing loss disability.  All necessary tests should be performed.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for right ear hearing loss disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


